                Case 17-50001-CTG        Doc 177     Filed 05/06/21      Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 ESSAR STEEL MINNESOTA LLC and                     Case No. 16-11626 (CTG)
 ESML HOLDINGS INC.,
                                                   (Jointly Administered)
           Debtors.

                         ORDER SETTING STATUS CONFERENCE

 THIS HEARING WILL BE HELD BY VIDEO VIA ZOOM. BOTH VIDEO AND AUDIO

 WILL BE THROUGH ZOOM. ALL PARTICIPANTS MUST REGISTER PRIOR TO THE

 HEARING AT THE PROVIDED LINK. ALL PARTICIPANTS MUST REGISTER USING

          THEIR FULL NAMES NO LATER THAN JUNE 8, 2021 AT 12:00 P.M. ET.

                                    REGISTRATION LINK:

https://debuscourts.zoomgov.com/meeting/register/vJItce-uqDopGxX-GrIjOXMvv9kDwHrw4SM

          The Court will hold a status conference in In re Essar Steel Minnesota LLC and ESML

Holdings Inc., on June 9, 2021, beginning at 1:00 p.m. ET. All parties are directed to use the

Zoom link above to attend the status conference electronically. If the case involves adversary

proceedings, the Debtors shall promptly send a copy of this Order to counsel for all parties thereto.

          SO ORDERED.



Dated: May 6, 2021
                                              CRAIG T. GOLDBLATT
                                              UNITED STATES BANKRUPTCY JUDGE
